Citation Nr: 1814895	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  11-28 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the residuals of a traumatic brain injury (TBI), for substitution purposes.  

2.  Entitlement to service connection for the residuals of an injury of the mouth, for substitution purposes.  

3.  Entitlement to service connection for the residuals of dental trauma, for substitution purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Initial Appellant and R.D.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant is the mother of the original claimant, who served in the National Guard, including active duty for training (ACDUTRA) from June 1982 to September 1982, and in July 1984 and June 1985, and inactive duty training (INACDUTRA) in April 1983.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2013, a video conference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in October 2014 and August 2016 for further development of the evidence.  

In February 2015, the initial appellant died.  In March 2015, his mother submitted a motion for substitution to continue the appeal to completion.  In July 2015, the RO granted the appellant's request for substitution.  38 U.S.C. § 5121A (2012).  


FINDINGS OF FACT

The competent evidence of record does not demonstrate that residuals of a TBI, residuals of an injury of the mouth, or residuals of dental trauma, were incurred during any period of service, to include in an April 1983 injury (during a period of INACDUTRA).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI, for substitution purposes, have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307 (2017).  

2.  The criteria for service connection for residuals of an injury of the mouth, for substitution purposes, have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).  

3.  The criteria for service connection for the residuals of dental trauma, for substitution purposes, have not been met.  38 U.S.C. §§ 101, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Supplementary regulations also govern dental claims.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  The United States Court of Appeals for the Federal Circuit defines "service trauma" as "an injury or wound produced by an external physical force during the service member's performance of military duties."  Nielson v. Shinseki, 23 Vet. App. 56, 60 (2009); see also VAOPGCPREC 5-97.  This definition includes the unintended results of treatment due to medical malpractice, but excludes the intended result of proper medical treatment.  Id.  

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  

Background

The relevant evidence of record consists of the original appellant's STRs, military personnel records (MPRs), and lay statements and testimony from the original appellant and other sources.  

The appellant is claiming service connection for disabilities related to trauma the original appellant sustained while serving on INACDUTRA.  This injury is documented in the record.  Specifically, it is noted that during a period of INACDUTRA in April 1983, the original appellant was driving a vehicle that struck a rock causing him to be thrown forward into the rim of the driver's hatch.  This incident resulted in emergency room treatment.  He suffered a laceration to the lower lip, avulsion laceration at the upper gum, and a loose upper incisor tooth.  Sutures were applied.  It was noted that there was no loss of consciousness.  Also of record were contemporaneous statements as provided by two passengers regarding the accident.  One noted that the only injury incurred was to the original appellant who sustained a "bad cut" on his lip.  The other statement attested that the only "serious injury" was to the original appellant's who bumped his mouth on the rim of the hatch.  

Of record is an August 2011 examination report regarding the original appellant's teeth.  As the medical opinion provided was from a physician's assistant and not by a dentist, the Board found it not to be probative.  (See the Board's October 2014 remand decision.)  Nevertheless, the examiner found no scarring or deficits from the original injury.

In a February 2013 report, a private physician noted that the original appellant was an insulin dependent diabetic who had very poor dentition, resulting in many of his teeth having been lost or pulled in the past.  He now had just a few remaining teeth that were not effective in chewing and were causing pain and discomfort in the lower gums.  

The claim was remanded for additional development by the Board in October 2014, as mentioned above.  It was also noted at that time that the original appellant had not been afforded a medical opinion regarding his additional claims on appeal.  He was to undergo the appropriate VA examination(s) to ascertain the current nature and etiology for each of the claims on appeal.  

The original appellant was examined by a VA neurologist in October 2015.  As noted by the Board, however, in an additional remand in August 2016, the examiner did not acknowledge that there was a documented April 1983 motor vehicle accident (MVA) injury which occurred during a period of INACDUTRA.  Supplemental opinion was necessary.  Thus, the claims were remanded again for additional review and opinion.  

The record reflects that the claims file was reviewed by a different VA examiner in 2017.  In a March 2017 report, she noted that the evidence showed that the original appellant struck his lip on a hatch of a vehicle in April 1983.  The evidence did not reflect that he lost consciousness at that time or that he suffered from alteration of consciousness.  He was able to walk on his own after the accident and was coherent at the emergency room.  The only noted residuals were a laceration of the lower lip and loosened teeth.  He was the only injured party.  

She added that there was no evidence showing that the original appellant had sustained a TBI due to this event.  For rationale, she noted that the emergency room notes, line of duty documents, and eyewitness accounts all supported that the injuries sustained in the event were minor.  Further the evidence did not show hallmarks of a significant head injury or TBI.  

Another VA examination (dental) was conducted in March 2017.  The examiner subsequently provided statements regarding the nature and etiology of any residuals of the mouth and teeth demonstrated.  While acknowledging that the injury occurred as contended, he noted that there was no evidence of broken teeth that had to be removed as a result of the accident.  He pointed out that when the original appellant was examined in 2011, the injured teeth were present.  The examiner also noted that the original appellant had a significant history of chewing tobacco and was an insulin dependent diabetic with poor oral hygiene.  

Further, the VA examiner noted that there was no record of complaints or treatment for any dental conditions related to this trauma.  Instead, the evidence documented poor oral hygiene with severe periodontal disease.  He added that any trauma related injury would have presented much sooner in relation to the accident.  

Analysis

Based upon a review of the record, the Board finds that service connection for residuals of a TBI, residuals of an injury of the mouth, or residuals of dental trauma, is not warranted in this case because the evidence does not show a TBI, residuals of injury to the mouth, or dental trauma in service.

In making these findings, the Board has considered the original appellant's and appellant's statements/testimony regarding the inservice injury.  The original appellant was clearly competent to report head or mouth injuries, to include dental trauma.  Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the United States Court of Appeals for Veterans Claims has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, the Board finds that any lay statements provided regarding a TBI, significant injury to the mouth, or dental trauma, are not supported by the other evidence of record.  As noted above, there was no loss of consciousness and no TBI was noted.  Also, while sutures were necessary for laceration of the lip and loosened teeth were indicated, the pertinent teeth were still present when examined in 2011 and there was no scarring or deficit from the injury.  Also of note is the original appellant's long history of poor dental hygiene, to include loss of most of his teeth by 2013, as reported by a private physician.  

In short, while there is no doubt that the original appellant incurred injury in an April 1983 accident during a period of INACDUTRA, there was no TBI, and no residuals of mouth injury or dental trauma, have been shown by competent medical evidence.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the original appellant's claims of service connection for a TBI, mouth injury, or dental trauma.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection, that doctrine is not helpful to the appellant.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for the residuals of a TBI, for substitution purposes, is denied.  

Entitlement to service connection for residuals of an injury of the mouth, for substitution purposes, is denied.  

Entitlement to service connection for the residuals of dental trauma, for substitution purposes, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


